DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 3-4 have been cancelled. Claims 14-15 are new. Claims 1-2 and 5-15 are pending.
Status of Previous Rejections
The rejections of Claims 1, 5, 7-8 and 12-13 under 35 U.S.C. 102(a)(2) as being anticipated, or in the alternative, as being obvious over Kudo (US 2020/0243237, hereinafter “Kudo”) have been withdrawn in view of the amendment.
The rejections of Claims 2 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0243237, hereinafter “Kudo”) have been withdrawn in view of the amendment.
The rejections of Claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0243237, hereinafter “Kudo”), as applied to claim 1 above, and further in view of Ohta (US 2010/0084056, hereinafter “Ohta”) are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites 0.01≤c≤0.06. Claims 2 and 9 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2020/0243237, hereinafter “Kudo”), and further in view of Ohta (US 2010/0084056, hereinafter “Ohta”).
Regarding claims 1, 9 and 12, Kudo teaches a soft magnetic alloy containing 77 at% Fe, 1 at% Cu, 3 at% Zn, 5.7 at% Si, 13.3 at% B (Table 1, Sample No. 10), which is equivalent to (Fe0.987Cu0.013)0.78Zn0.03B0.133Si0.057 and meets the recited amount of Fe, Cu, Zn, Si and B in claim 1.
Kudo also teaches another soft magnetic alloy containing 78 at% Fe, 1 at% Cu, 3 at% Zn, 5.4 at% Si, 12.6 at% B (Table 1, Sample No. 11), which is equivalent to (Fe0.9873Cu0.0127)0.79Zn0.03B0.126Si0.054 and meets the recited amount of Fe, Cu, Zn, Si and B in claim 1.
Kudo discloses that the alloy has bcc structure ([0026]).
Kudo does not teach the amount of P recited in claims 1 and 9. Ohta teaches a soft magnetic alloy that is analogous to the alloy of Kudo (Abstract; [0011] to [0047]). Ohta discloses that 0.35-10 at% P is effective in inhibiting the growth of nano-crystalline grains (Abstract; [0038]). Thus, it would be obvious to one of ordinary skill in the art to add 0.35-10 at% P as taught by Ohta in the alloy of Kudo in order to inhibit the growth of nano-crystalline grains as disclosed by Ohta. The amount of P disclosed by Ohta overlaps the recited amount of P in claims 1 and 9 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 2 and 10, Kudo teaches a soft magnetic alloy containing 79 at% Fe, 1 at% Cu, 3 at% Zn, 1.7 at% Si, 15.3 at% B (Table 1, Sample No. 14), which is close to the recited composition in claims 2 and 10 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Ohta discloses that 0.35-10 at% P is effective in inhibiting the growth of nano-crystalline grains (Abstract; [0038]), which overlaps the recited amount of P in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 5, Kudo discloses that the average grain size is 5-20 nm ([0078]).
Regarding claim 6, Kudo discloses that the alloy is in powder form ([0018]), not ribbon form as recited in claim 6. Ohta teaches a soft magnetic alloy that is analogous to the alloy of Kudo (Abstract; [0037] to [0047]). Ohta discloses that an alloy ribbon is manufactured by a liquid quenching method and after annealing, a nanocrystalline alloy having improved soft magnetism and reduced magnetostriction reduction can be produced ([0048]; [0049]). Thus, it would be obvious to one of ordinary skill in the art to make an alloy ribbon by liquid quenching method followed by annealing as taught by Ohta in the process of Kudo in order to make a soft magnetic alloy having improved soft magnetism and reduced magnetostriction reduction as disclosed by Ohta.
Regarding claims 7 and 8, Kudo teaches a powder and a magnetic core containing the soft magnetic alloy ([0018]).
Regarding claim 11, Kudo discloses when the powder contains 0.1-4 at% C, a powder magnetic core having small iron loss and a particularly high magnetic flux density is obtained ([0055]). Thus, the C content disclosed by Kudo overlaps the recited C amount in claim 11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 13, claim 1 recites that a can be zero, thus claim 13 is met by Kudo in view of Ohta.
Regarding claims 14 and 15, Kudo in view of Ohta does not teach the expansion ratio limitation recited in claims 14 and 15. However, in view of Kudo in view of Ohta teaches a soft magnetic alloy composition that meets the recited composition in claim 1 and the alloy is subjected to a first heat treatment at 520-640 ºC for 1-180 minute ([0155]) which overlaps the first heat treatment condition disclosed in the instant Specification, one of ordinary skill in the art would expect that the soft magnetic alloy disclosed by Kudo in view of Ohta to have the recited structure in claims 14 and 15. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
The applicants argued that Kudo does not teach the recited amount of P.
In response, Kudo does not teach the amount of P recited in claim 1. Ohta teaches a soft magnetic alloy that is analogous to the alloy of Kudo (Abstract; [0037] to [0047]). Ohta discloses that 0.35-10 at% P is effective in inhibiting the growth of nano-crystalline grains (Abstract; [0038]). Thus, it would be obvious to one of ordinary skill in the art to add 0.35-10 at% P as taught by Ohta in the alloy of Kudo in order to inhibit the growth of nano-crystalline grains as disclosed by Ohta. The amount of P disclosed by Ohta overlaps the recited amount of P in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733